488 F.2d 1095
ELLIS DIESEL SALES & SERVICE, INC., Plaintiff-Appellee,v.M/V ON STRIKE, Defendant-Appellant.
No. 73-2844 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 17, 1973.

Daniel N. Heller, Miami, Fla., for defendant-appellant.
G. E. Hartwig, Ft. Lauderdale, Fla., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
This in rem action was brought by plaintiff, Ellis Diesel Sales & Service, Inc., seeking to enforce a claim for labor and materials, and for attorney fees, against the M/V "ON STRIKE."  Defendant filed a counterclaim alleging damages negligently caused to the vessel.  The District Court, sitting without a jury, tried the case and entered a final judgment in favor of plaintiff, including an award of attorney fees, and allowed defendant a setoff on its counterclaim.  Defendant appeals.


2
The record discloses that the district judge failed to enter findings of fact and conclusions of law as required by Fed.R.Civ.P. 52(a).  We therefore vacate the judgment of the District Court and remand the case for appropriate findings and conclusions.  Anderson v. United States, 5 Cir., 1969, 413 F.2d 1045; Mladinich v. United States, 5 Cir., 1967, 371 F.2d 940; Oil & Gas Income, Inc. v. Woods Exploration & Producing Co., 5 Cir., 1966, 362 F.2d 309; Employers' Liability Assur. Corp. v. Weeden, 5 Cir., 1960, 274 F.2d 809; Victory Towing Co., Inc. v. Bordelon, 5 Cir., 1955, 219 F.2d 540.


3
Vacated and remanded.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I